t c no united_states tax_court city of columbus ohio petitioner v commissioner of internal revenue respondent docket no 3301-95b filed date p a home rule municipal corporation and political_subdivision of the state of ohio seeks a declaratory_judgment that interest on bonds it proposes to issue will be exempt from taxation under sec_103 i r c in in exchange for the assumption of p's accrued unfunded pension obligation by a fund established for that purpose by the state of ohio p incurred a long- term obligation to the state fund in p made a lump-sum payment equal to percent of the remaining principal in satisfaction of the long-term obligation taking into account the 35-percent discount the yield to p in making the prepayment as compared to the payments it otherwise would have made is percent p proposes to issue long-term obligations with an interest rate of percent to fund the prepayment to the state fund pending our decision herein p has issued short-term obligations to fund the prepayment held p entered into the prepayment transaction with a principal purpose being to profit from the discount offered by the state fund held further to reflect the economic_substance of the transaction r may characterize the prepayment as the acquisition of property sec_1_148-10 income_tax regs held further the prepayment constitutes investment-type_property sec_148 i r c with a materially higher yield than the proposed bonds thus interest on the proposed bonds will not be excludable from gross_income under sec_103 i r c david l miller jerry o allen and david a rogers for petitioner rebecca l caldwell-harrigal joel e helke and richard l carlisle for respondent opinion tannenwald judge this is an action for a declaratory_judgment pursuant to sec_7478 and rule on date petitioner submitted a ruling_request to respondent seeking a determination that interest on certain proposed bonds will be excludable from gross_income under sec_103 after administrative review on date respondent ruled that interest on the proposed bonds will not be excludable under sec_103 on the grounds that the bonds would be arbitrage and or hedge bonds within the meaning of sec_148 and sec_149 respectively all of the jurisdictional requirements for a declaratory_judgment action have been satisfied rule c all statutory references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner bears the burden_of_proof rule c a our decision is based upon the stipulated administrative record which is incorporated herein by this reference and additional evidence received pursuant to an order of this court rule a petitioner is the city of columbus ohio city on date the city council of columbus adopted an ordinance authorizing the issuance of bonds in a principal_amount not to exceed dollar_figure million in its ruling_request petitioner anticipated the actual amount of the proposed bonds would be dollar_figure having retired dollar_figure in principal_amount of its bond anticipation notes see infra p petitioner now anticipates the actual amount of the proposed bonds will be dollar_figure petitioner is a home rule municipal corporation and political_subdivision of the state of ohio state before the city maintained two pension funds for its police officers and firefighters collectively referred to hereinafter as the city fund in a state law was enacted creating the police and firemen's disability and pension fund the state fund a respondent objects to what she describes as petitioner's attempt to admit additional material into evidence by way of appendices a and b to petitioner's opening brief appendix a contains an amortization of the city obligation based on an exhibit in the stipulated record and is thus not new evidence appendix b however is an amortization schedule of the proposed bonds and is new evidence as to which we sustain respondent's objection statewide pension fund for police officers and firefighters the state fund was created to replace unfunded plans of the city and other municipalities with a fully funded pension_plan the state fund assumed and guaranteed the pre-1967 pension liabilities of ohio municipalities including the city the state fund obligation in addition the state law provided that pension liabilities for police officers and firefighters accruing on and after date would be supported by current employer and employee contributions pursuant to the state law the value of the transferred liabilities and assets of each municipality was determined by the wyatt company wyatt an actuarial company employed by the state to make the calculations wyatt computed the present_value of each municipality's accrued unfunded pension liability using a discount factor of dollar_figure percent compounded annually the mathematical equivalent of dollar_figure percent compounded semiannually and certain actuarial assumptions based on mortality tables wyatt determined the present_value of the accrued unfunded liabilities of the city fund that were transferred to the state fund to be dollar_figure of that amount dollar_figure was satisfied by assets of the city fund and the city was credited with dollar_figure of accrued interest resulting in a net accrued liability of dollar_figure on date as required by the law creating the state fund the liabilities and assets of the city fund were transferred to the state fund the state law required each municipality to pay to the state fund either immediately or over time with interest an amount equal to its accrued unfunded pension liability ie the difference between the transferred liabilities and assets if a municipality opted to pay that amount over time the state law as originally enacted required it to pay interest pincite percent per annum on the unpaid balance subsequent to an amendment to the state law in the interest rate charged by the state fund has been dollar_figure percent per annum petitioner chose to pay the present_value of its accrued unfunded pension liability over time the city obligation it has never been obligated to make up for any shortfalls or deviations from the actuarial calculation of its accrued unfunded pension liability the deferred payment option in the original state law required any amount unpaid as of date to be paid over years in equal principal installments ie at least percent of the amount unpaid as of date each year together with interest pincite percent principal and interest on the obligation were payable semiannually on dates to be determined by the trustees of the state fund by state law effective date the unpaid city obligation as of date was to be paid percent in percent in percent in percent in and percent per annum beginning in and each year thereafter for years this repayment schedule incorporated the payment of interest at a rate of dollar_figure percent compounded semiannually the city made payments pursuant to the above schedule through under the state fund pension system both municipal_corporations and their employees who are police officers and firefighters contribute a percentage of current wages to the state fund the state fund pays pensions in defined amounts to retired police officers firefighters and surviving spouses and dependents it treats all participating municipal_corporations and their police officers and firefighters equally based on current contributions no consideration is given as to whether a particular municipal corporation paid the principal_amount of its accrued unfunded pension liability in full or agreed to pay such liability over time amounts in the state fund are invested for the equal benefit of all police officers and firefighters throughout the state the actuary for the state fund has assumed a rate of return on investments of the state fund of dollar_figure percent compounded annually approximately municipalities transferred their assets and accrued liabilities as of date to the state fund in sec_742 c was added to the ohio revised code which provided c the board_of trustees of the police and firemen's disability and pension fund may enter into an agreement with a municipal corporation for a single payment by the municipal corporation of the employer's accrued liability the agreement may provide for a reduction in the amount of the accrued liability based on the value to the fund of receiving a single payment a municipal corporation that has made payment in accordance with such an agreement shall have no further obligation to make payments under this section ohio rev code ann sec_742 c anderson supp pursuant to this provision the state fund allowed single lump-sum payments beginning date the state fund adopted percent of the outstanding principal balance as the discounted amount it would accept for such a payment from date to date municipalities including the city made a lump-sum payment in exchange for release of the full amount of their outstanding liability to the state fund on date the city entered into a prepayment agreement with the state fund on date the outstanding principal balance of the city obligation was dollar_figure which amount was still to be paid periodically until under the agreement the city agreed to pay a lump sum of dollar_figure following which it would have no further obligation to the state fund the city was obligated to make the lump-sum payment within days of date and was required to pay interest at a rate of dollar_figure percent per annum from date until the payment was made the city made the payment of dollar_figure to the state fund on date including interest of dollar_figure if the 35-percent discount is taken into account the yield to petitioner for prepaying the city obligation as compared to the payments it otherwise would have made is percent it was commercially reasonable for the city to finance the lump-sum payment by issuing obligations carrying a taxable interest rate however petitioner initially contemplated issuing tax-exempt_bonds after discussions with respondent and before issuing long-term bonds petitioner decided to obtain a private_letter_ruling from respondent on whether interest on the bonds would be excludable from gross_income under sec_103 on date the city issued dollar_figure in 1-year bond anticipation notes ban's due_date the ban's sold for dollar_figure and were general obligations of the city on date the city transferred dollar_figure of the ban proceeds to the state fund in satisfaction of the lump-sum payment agreement upon the maturity of the ban's petitioner having repaid dollar_figure of the ban's refinanced the remaining dollar_figure with an issue of ban's in that amount maturing date the ban's all ban proceeds were expended on date to discharge the ban's petitioner intends to continue to refinance the ban's with short-term ban's until there is a final court determination in this matter petitioner proposes to issue the proposed bonds either on a tax-exempt or taxable basis depending on the final_determination in this proceeding and immediately utilize all proceeds of the bonds to discharge the then-outstanding ban's and pay related expenses on the issue of the proposed bonds petitioner represents that the proposed bonds will be long-term obligations but did not in its ruling_request or otherwise until its original brief see supra note set forth any terms of payment of principal for purposes of its ruling_request petitioner represented that the proposed bonds would be long-term obligations with a term of years or less and that the yield should be assumed to be percent compounded semiannually sec_103 generally excludes interest on state and local_government bonds from taxable_income the exclusion is the ban's have been issued on the basis that the interest thereon was not excludable under sec_103 petitioner has however sought to preserve the possible tax-exempt status of such interest by filing internal_revenue_service form 8038-g in respect of the and ban's and internal_revenue_service form 8038-t along with an arbitrage rebate payment in respect of the ban's based on the differential between the 25-percent interest rate on the city obligation and the yield on such ban's inapplicable to any arbitrage_bond within the meaning of sec_148 sec_103 an arbitrage_bond is defined in sec_148 as follows a arbitrage_bond defined --for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly-- to acquire higher_yielding_investments for purposes of this subsection a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in paragraph a higher yielding investment is any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_148 sec_148 provides in pertinent part investment_property --the term investment_property means-- a any security within the meaning of sec_165 or b b any obligation c any annuity_contract d any investment-type_property the legislative purpose in enacting these provisions is reflected in the following statement in the report of the house ways_and_means_committee at the time sec_148 was enacted in the bill also provides additional restrictions on the types of obligations in which bond proceeds may be invested without regard to yield restrictions under the bill the arbitrage restrictions are expanded to apply to the acquisition of any property_held_for_investment other than another bond exempt from tax under the code thus investment in any taxable security as well as any deferred payment contract eg an annuity or other_property held for investment is precluded if the yield on the property is materially higher than the yield on the bonds this restriction applies regardless of the purpose of the investment eg whether the investment is acquired as an acquired purpose_obligation an acquired nonpurpose_obligation or an acquired program obligation under this rule for example the purchase of an annuity_contract to fund a pension_plan of a qualified governmental_unit would be subject_to the same arbitrage restrictions as would direct funding of that plan with bond proceeds the purchase of bond insurance is not considered to be the purchase of an annuity_contract similarly investment of bond proceeds in any other type of deferred payment investment-type contract to fund an obligation of the issuer or bond beneficiary would be subject_to these yield restrictions the restriction would not apply however to real or tangible_personal_property acquired with bond proceeds for reasons other than investment eg courthouse facilities financed with bond proceeds h rept 1986_3_cb_1 fn ref omitted emphasis added almost the same statement appears in the report of the senate_finance_committee s rept 1986_3_cb_1 see also h conf rept 1986_3_cb_1 investment-type_property is defined in sec_1_148-1 income_tax regs in pertinent part as follows investment-type_property includes any property other than property described in sec_148 b c that is held principally as a passive vehicle for the production_of_income except as otherwise provided a prepayment for property or services is investment-type_property if a principal purpose for prepaying is to receive an investment return from the time the prepayment is made until the time payment otherwise would be made a prepayment is not investment-type_property if-- the prepayment is made for a substantial business_purpose other than investment return and the issuer has no commercially reasonable alternative to the prepayment or prepayments on substantially the same terms are made by a substantial percentage of persons who are similarly situated to the issuer but who are not beneficiaries of tax-exempt_financing the parties have presented us with a welter of arguments many of which are devoted to a semantical analysis of the foregoing statutory provision and of other provisions of the regulations under sec_148 and sec_150 dealing with the extent to which the regulations in respect of the refunding of prior issues apply to the proposed bond issue and the ban's in particular petitioner argues that the proposed bonds constitute a refunding_issue of the ban's and through them of the city obligation and that the specific tracing methods of the regulation sec_4 preempt any prepayment analysis respondent agrees that the proposed bonds are a refunding_issue of the ban's so that we may treat the see sec_1_148-9 sec_1_150-1 income_tax regs proposed bonds as if the funds raised therefrom were utilized directly in as to petitioner's characterization of the city obligation petitioner fails to accord adequate recognition to the broad authority given to the secretary to issue regulations implementing sec_148 thus sec_148 provides i regulations --the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section the breadth of this authority to issue legislative regulations see 106_tc_1 is clearly revealed by the following statement in the report of the house ways_and_means_committee at the time of the enactment of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 the bill further deletes and re-inserts the term necessary in the specific regulatory authority granted the treasury_department under the arbitrage restrictions this amendment is intended to clarify that treasury's regulatory authority is to be interpreted broadly rather than in a literal dictionary manner that regulatory authority is intended to permit treasury to eliminate any devices designed to promote issuance of bonds either partially or wholly as investment conduits in violation of the provisions adopted by congress to control such activities and to limit the issuance of tax-exempt_bonds to amounts actually required to fund the activities for which their use specifically has been approved by congress further that regulatory authority is intended to permit treasury to adopt rules including allocation accounting and replacement rules necessary or appropriate to accomplish the purpose of the arbitrage restrictions which is to eliminate significant arbitrage incentives to issue more bonds to issue bonds earlier or to leave bonds outstanding longer h rept pincite in accordance with the authority sec_1_148-10 income_tax regs provides e authority of the commissioner to clearly reflect the economic_substance of a transaction if an issuer enters into a transaction for a principal purpose of obtaining a material financial advantage based on the difference between tax-exempt and taxable interest rates in a manner that is inconsistent with the purposes of sec_148 the commissioner may exercise her discretion to depart from the rules of sec_1_148-1 through sec_1_148-11 as necessary to clearly reflect the economic_substance of the transaction for this purpose the commissioner may recompute yield on an issue or on investments reallocate payments and receipts on investments recompute the rebate amount on an issue or otherwise adjust any item whatsoever bearing upon the investments and expenditures of gross_proceeds of an issue petitioner makes much of the fact that it is prepared to issue the proposed bonds on the basis of the interest thereon being taxable ie not exempt under sec_103 such being the case petitioner argues that the prepayment did not have a principal purpose to receive an investment return within the meaning of sec_1_148-1 or sec_1_148-10 income_tax regs consequently petitioner asserts that the question of yield becomes irrelevant in determining whether the proposed bonds are arbitrage_bonds we disagree there is no question that petitioner's purpose in prepaying the city obligation was to profit from the discount offered by the state fund the fact that it would profit from the discount if the interest on the proposed bonds were taxable does not negate the fact that such profit would be greater if such interest was exempt from tax under sec_103 nor does the fact that the issuance of taxable bonds would also be advantageous turn the purpose of the proposed issue on a nontaxable basis from a principal to a subsidiary purpose such a view would emasculate the arbitrage restrictions of sec_148 whenever a financial advantage of a bond issue could be obtained whether the interest on the bonds was taxable or nontaxable in this connection we think it significant that the regulation speaks in terms of a and not the principal purpose 22_f3d_725 7th cir in its application_for the ruling petitioner stated o ne of the principal governmental purposes for issuing the bans and for issuing the proposed bonds was to achieve an economic benefit represented by a present_value debt service savings with respect to the city obligation that debt service savings was made possible in part because of the ability of the city to pay off the city obligation at the amount provided for in the payoff agreement ie of the principal balance of the city's employer's accrued liability plus accrued interest through date pincite two key requirements for the application of the arbitrage provisions of sec_148 are that there must be an acquisition of investment_property which produces a materially higher yield sec_148 and b supra p we turn first to the question of whether the prepayment was used to acquire investment_property petitioner argues initially that at no time was there any acquisition of investment_property because in there was simply an exchange of liabilities ie the obligation of the city fund for the obligation of the state fund this position is utterly without merit the obligation of the state fund was clearly property in the hands of the city and was a specific type of property that congress had in mind ie the equivalent of a funding of the pension obligation of the city see supra p petitioner goes on to argue that at the time of the prepayment in the city was doing nothing more than discharging the city obligation and that one does not acquire property when it acquires its own indebtedness leaving aside the question whether the acquisition of one's own indebtedness constitutes the acquisition of property we think petitioner overstates the proposition in the context of the situation herein the city obligation represented the payment for the obligation of the state fund in and we think that nexus remained extant at the time of the prepayment in short the source to which the prepayment applied was the acquisition of the obligation of the state fund and controls the character of the transaction cf 397_us_572 articulating the origin_of_the_claim_test thus we conclude that the prepayment was for property and consequently we turn to the question whether it was investment_property on this point the parties have locked horns on whether the prepayment falls within the ambit of investment-type_property within the meaning of sec_1_148-1 income_tax regs supra p petitioner argues that the prepayment is not investment-type_property because it satisfies the latter of the two exceptions in the regulations namely a prepayment is not investment-type_property if prepayments on substantially the same terms are made by a substantial percentage of persons who are similarly situated but who are not beneficiaries of tax-exempt_financing the regulation does not define a substantial percentage as of date when the state fund offered the discount for prepayment there were municipalities with obligations to the state fund as of date municipalities had prepaid at the 35-percent discount it is represented that none of the municipalities excluding petitioner utilized the benefit of tax-exempt_financing with respect to their prepayments in sum of municipalities or dollar_figure percent made a prepayment on substantially_similar terms petitioner cites various instances where the term substantial refers to percentages of to percent including sec_1_103-11 income_tax regs percent sec_1 e b income_tax regs percent sec_6662 percent and sec_147 percent elsewhere the term refers to percentages as high a sec_25 percent sec_42 section c and percent sec_382 clearly the term substantial can cover a wide range of values where congress meant only to allow customary prepayments we do not find that dollar_figure percent is a substantial percentage thus the prepayment herein does not satisfy the exception and the prepayment of the city obligation with the proceeds of the ban's constitutes the acquisition of investment- type property moreover we are not convinced that congress intended that the exception should apply where as is the case herein the only offerees of the prepayment opportunity were entities who were beneficiaries of tax-exempt_financing rather than to a class of offerees that included some of these beneficiaries if this were the standard for the application of see nabisco brands inc v commissioner tcmemo_1995_127 at n the exception the number of persons who took advantage of the prepayment terms would appear to be irrelevant having decided that petitioner is not entitled to the benefits of the exception in sec_1_148-1 income_tax regs we are left with the issue whether the prepayment produced a materially higher yield than the proposed bonds sec_148 respondent argues that by virtue of the discount arrangement with the state fund the city should be treated as sharing in the investment_yield of that fund the rate of yield being dollar_figure percent petitioner argues that the city and the state fund are separate entities and that such sharing implies a partnership or combined entity which has no legal justification we agree with petitioner on this point there is no doubt that the high rate of yield anticipated by the state fund was the foundation of the discount arrangement and no doubt entered into the determination of the amount of the discount which the state fund decided to offer but it does not follow that this circumstance justifies the conclusion that the city had an ongoing share in the investment_yield of the state fund our no inference should be drawn that we would have ruled in favor of petitioner if the exception did apply under such circumstances we would still have to decide whether respondent should still prevail because of the broad discretionary authority conferred upon her by sec_1_148-10 income_tax regs supra p rejection of respondent's yield argument does not however end our inquiry petitioner concedes that if the discount is taken into account the yield is percent which is more than sufficient to constitute a materially higher yield than the percent yield on the proposed bonds petitioner contends however that the discount should not be taken into account and that the proper yield for purposes of comparison is the percent interest rate on the city obligation we disagree if the discount is not taken into account one is faced with a most peculiar situation namely a borrowing pincite-percent interest to pay off an obligation bearing 25-percent interest it is only because of the discount that the prepayment and the financing thereof at a 6-percent interest rate make any sense indeed that is the clear foundation of the transactions and the substantive justification for the prepayment in sum we hold that however one views the transactions involved herein a principal purpose of the city was to replace the city obligation with a payment for an investment in the state a materially higher yield with exceptions not applicable herein is a yield one-eighth of percentage_point greater than that of the issue in question sec_1_148-2 income_tax regs staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite2 j comm print fund's obligation to finance the city's original unfunded pension obligations in a manner which produces the equivalent of a 57484-percent return ie yield on such investment under the circumstances herein irrespective of the technicalities of the arbitrage regulations under sec_148 respondent was entitled to make the adjustment of the yield calculation to take the 35-percent discount into account and to reject petitioner's application_for ruling under sec_1_148-10 income_tax regs on the ground that the economic_substance of the transaction clearly revealed a materially higher yield within the meaning of sec_148 and b and the regulations thereunder consequently the interest on the proposed bonds will not be exempt under sec_103 in view of the foregoing we find it unnecessary to consider the other arguments of the parties decision will be entered for respondent
